Opinion by
Will-son, J.
§ 376. Appeal bond from justice's court held sufficient. Appellant brought this suit against appellees in a justice’s court to recover upon a bond for the hire of a county convict. The justice rendered judgment that appellant take nothing by his suit, and that appellees recover of him all costs. Appellant gave notice of appeal to the county court, and within the time allowed by law delivered to the justice an appeal bond, which was approved and filed by said justice. In the county court, upon motion of appellees, the appeal was dismissed upon the ground that said appeal bond showed that the appeal was not prosecuted from a final judgment. The judgment rendered in the justice’s court is set out in full, in hcec verba, in the bond, and is unquestionably a final judgment. It is recited in the bond, after setting out said judgment, as follows: “from which said judgment for said costs, the said T. W. Robinson, judge as aforesaid, has appealed to the county court.” It was because of this recital that the court below held that the appeal was not prosecuted from a final judgment, but from that portion of the judgment only which adjudged the costs against appellant. Held: Such a construction of the bond is strained and erroneous. Appellant gave notice of appeal from the entire judgment, and it is manifest, if not from the face of the bond, from the entire record, that it was the intention and purpose of appellant to appeal *451from the entire judgment, and such is the legal effect of said appeal.
November 14, 1888.
Beversed and remanded.